Citation Nr: 1032216	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to a compensable rating for residuals of a shell 
fragment wound, left eye.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1950 to July 1952. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

Through his representative the Veteran expressed his desire for a 
hearing before a Decision Review Officer.  A hearing was 
scheduled for August 2007, but the Veteran did not report.  He 
has not offered an explanation for his absence or requested that 
his hearing be rescheduled.  Accordingly, the Board will review 
the Veteran's case as if he withdrew his request for a hearing.  
See 38 C.F.R. § 20.704(d) (2009). 

In June 2009 the Board remanded the Veteran's claim for further 
development, namely the performance of VA examinations to 
determine the current severity of the Veteran's conditions.  
Although the examinations have not been performed, the requested 
development has been completed to the extent possible and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Audiometric testing reveals that the Veteran's service-
connected left ear hearing loss is not manifested by worse than 
Level I hearing. 

2.  Residuals from the Veteran's shell fragment wound to the left 
eye do not produce any visual impairment or incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.85, 4.86, 4.130, DC 6100 (2009).

2.  The Veteran's residuals from a shell fragment wound to the 
left eye do not meet the criteria for a compensable disability 
rating.   38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.75, 4.79, 
Diagnostic Codes 6001, 6009, 6066 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated August 2006 and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  In this case, the Board finds 
that any notice error did not affect the essential fairness of 
the adjudication because the Veteran was advised of the relevant 
regulations by the April 2007 Statement of the Case.  He did not 
ask that further guidance be provided, and, being represented, 
has had access to information regard the VA rating system.  Thus 
any deficiencies under Vazquez-Flores must be considered harmless 
error.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

The Board does note that the Veteran's most recent VA 
examinations were in September 2006, nearly four years ago, and 
that the Veteran has since alleged that his conditions have 
worsened.  However, the Board has already remanded the Veteran's 
claim in order to afford him a contemporaneous examination.  The 
Veteran did not report to his scheduled VA examinations and has 
not provided any reason for his failure to report.  Accordingly, 
no further development is required to comply with the provisions 
of the VCAA or the implementing regulations and the Board will 
address the merits of the Veteran's claim.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

The Veteran contends that the evaluations assigned for his 
service-connected left ear hearing loss and residuals of a shell 
fragment wound to the left eye do not accurately reflect the 
severity of those conditions.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's service-
connected condition adversely affects his ability to function 
under the ordinary conditions of daily life, including 
employment, by comparing his symptomatology with the criteria set 
in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a duty 
to acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
Reasonable doubt as to the degree of disability will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran first claimed entitlement to service connection for 
hearing loss and residuals of a shell fragment wound to the left 
eye in January 1998.  The RO issued a rating decision in April 
1998 granting entitlement to service connection for a shell 
fragment wound to the right eye and assigned a noncompensable 
evaluation effective from January 20, 1998, the day the Veteran 
filed his claim.  That rating decision also denied entitlement to 
service connection for hearing loss.  The Veteran submitted a 
Notice of Disagreement (NOD) with the denial of service 
connection for hearing loss.  The RO issued a Statement of the 
Case (SOC) on that issue and the Veteran filed a Substantive 
Appeal (VA Form 9) in October 1998.  In a November 1998 rating 
decision the RO granted entitlement to service connection for 
left year hearing loss and assigned a noncompensable evaluation 
effective from January 20, 1998.  

In April 2002 the Veteran filed for entitlement to a compensable 
rating for his service-connected left ear hearing loss.  A 
September 2002 rating decision denied entitlement to a 
compensable rating.  The Veteran submitted a Notice of 
Disagreement (NOD) in March 2003.  The RO issued a Statement of 
the Case (SOC) in April 2003, but the Veteran did not file a 
Substantive Appeal.

In August 2005 the Veteran filed for entitlement to compensable 
ratings for his service-connected left ear hearing loss and 
residuals from a shell fragment wound to the left eye.  A 
November 2005 rating decision denied entitlement to compensable 
ratings for either of those conditions.  

In May 2006 the Veteran again filed for entitlement to 
compensable ratings for those conditions.  Following VA 
examinations afforded to the Veteran in September 2006, the RO 
issued a January 2007 rating decision denying entitlement to 
compensable ratings.  The Veteran submitted a Notice of 
Disagreement (NOD) with that decision in April 2007.  A Statement 
of the Case (SOC) was issued and the Veteran filed a Substantive 
Appeal (VA Form 9) later that month.  The Veteran's case first 
came before the Board in June 2009, at which time it was remanded 
for further development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Left Ear Hearing Loss

Service-connected hearing loss is rated under DC 6100.  See 
38 C.F.R. § 4.85 (2009).  Generally, hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by controlled 
speech discrimination tests, in conjunction with the average 
hearing threshold, as measured by puretone audiometric tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.  The numeric designation 
of impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to the 
percentage of speech discrimination on Table VI.  See 38 C.F.R. 
§ 4.85.  Table VII is then used to determine the compensation 
rate by combining the Roman numeral designations for hearing 
impairment in both ears.

Alternately, Table VIA may be used for certain exceptional 
patterns of hearing impairment.  For example, when the puretone 
threshold at each of the four specified frequencies is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2009).  The resulting levels of hearing impairment for 
each ear will then be applied to Table VII.

When service connection is only in effect for hearing loss in one 
ear, the non-service-connected ear will generally be evaluated in 
Table VII as if it had been assigned a Level I hearing impairment 
designation.  38 C.F.R. § 4.85(f).  Compensation is payable for 
hearing loss in both ears as if both disabilities were service-
connected, however, if (1) hearing impairment in the service-
connected ear is compensable to a degree of 10 percent or more; 
(2) hearing impairment in the non-service-connected ear, as 
measured by audio thresholds or speech discrimination scores, 
meets the criteria to be considered a disability under 38 C.F.R. 
§ 3.385; and (3) the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a)(3).  

The only medical evidence pertinent to the current period of 
appeal is a VA examination conducted in March 2006.  Measured at 
1000, 2000, 3000 and 4000 Hertz the Veteran's puretone thresholds 
for the left ear were 15, 40, 50 and 55, for an average of 40.  
The speech recognition score for that ear was 92 percent.  The 
Board notes that the audio thresholds for this examination do not 
meet the exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86.  Therefore, the Veteran's audio threshold and 
speech recognition scores will be applied to Table VI and not 
Table VIA.

As indicated above, the Board remanded the Veteran's claim in 
June 2009 in order to obtain a more contemporaneous VA 
examination.  The RO has taken all appropriate action to comply 
with the duty to assist the Veteran, but the Veteran has failed 
to report for the scheduled VA examination.  Therefore, medical 
information that would have been relevant for adjudication 
purposes could not be obtained.  The case is accordingly being 
considered on the existing record.  38 C.F.R. § 3.665.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial compensable rating for left 
ear hearing loss.  As noted above, the September 2006 VA 
examination reveals that the puretone threshold average for the 
Veteran's left ear was 40 decibels and the speech discrimination 
score was 92 percent.  When combined on Table VI, these numbers 
produce a Level I designation of hearing impairment.  The 
Veteran's non-service-connected right ear will receive a Level I 
designation, as the puretone and speech recognition scores do not 
satisfy the disability criteria of 38 C.F.R. § 3.385.  See 
38 C.F.R. § 3.383(a)(3).  When combined on Table VII, the Level I 
designation of the left ear and the Level I designation of the 
right ear result in a noncompensable disability rating.

The Board also considered the holding in Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007), which requires a VA audiologist 
to describe the functional effects of a hearing loss disability 
in the examination report. Although the March 2006 examination 
report did not include such discussion, the Veteran must 
demonstrate prejudice due to any examination deficiency. Id. To 
date, the Veteran has neither advanced an argument that the VA 
audiological examinations were deficient in any respect, nor that 
he was prejudiced thereby.  Moreover, the Veteran failed to 
report for further examination which would have permitted 
evaluation of any functional effects.  

The evidence of record in this case fails to show that the 
Veteran's left ear hearing loss has caused marked interference 
with his employment beyond that interference contemplated in the 
assigned rating, and the Veteran has never been hospitalized for 
this disability.  Therefore, in the absence of evidence of an 
exceptional disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321 (2009).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals, Shell Fragment Wound to the Left Eye

The RO has rated the Veteran's residuals from a shell fragment 
wound to the left eye under 38 C.F.R. § 4.79, Diagnostic Code 
6009 for unhealed eye injury.  Under that diagnostic code, an eye 
disorder is to be evaluated based on either visual impairment due 
to the particular condition, or on incapacitating episodes, 
whichever results in a higher rating.  For VA purposes, an 
incapacitating episode is a period of acute symptoms severe 
enough to require prescribed bed rest and treatment by a 
physician or other healthcare provider.  38 C.F.R. § 4.79.  For a 
compensable rating to be warranted for an eye disorder based on 
incapacitating episodes there must be incapacitating episodes 
having a total duration of at least one week over the past twelve 
months.  38 C.F.R. § 4.79.

Visual impairment is evaluated based on impairment of visual 
acuity (excluding developmental errors of refraction), visual 
field, and muscle function.  38 C.F.R. § 4.75.  In evaluating a 
service-connected disorder in one eye only, visual acuity should 
be evaluated as though the other eye has visual acuity of 20/40.  
38 C.F.R. § 4.75(c).  For impairment of visual acuity in a single 
service-connected eye to warrant a compensable rating, the 
service-connected eye must have correct visual acuity of 20/50 or 
worse.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

The only medical evidence pertinent to the current period of 
appeal is a VA examination conducted in March 2006.  During that 
examination the Veteran stated that his visual acuity had been 
decreasing for the last three to four years.  The examiner 
determined that with corrective lenses the Veteran's vision in 
his left eye was 20/60.  While that level of visual acuity would 
be compensable under Diagnostic Code 6066, the examiner stated 
that this was secondary to diabetic retinopathy and age-related 
cataracts, neither of which is service-connected.  

As indicated above, the Board remanded the Veteran's claim in 
June 2009 in order to obtain a more contemporaneous VA 
examination.  Records indicate that the Veteran reported for a VA 
examination in September 2009.  The examiner dilated the 
Veteran's pupils and told him to wait.  It appears that the 
Veteran left the facility prior to being examined.  The RO has 
taken all appropriate action to comply with the duty to assist 
the Veteran in scheduling an additional VA examination, but the 
Veteran failed to report for that examination.  Therefore, 
medical information that would have been relevant for 
adjudication purposes could not be obtained.  The case is 
accordingly being considered on the existing record.  38 C.F.R. 
§ 3.665.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial compensable rating for 
residuals of a shell fragment wound to the left eye.  There is no 
evidence of any visual acuity problems as a result of the 
Veteran's shell fragment wound to the left eye and no evidence of 
any active inflammation.  

Furthermore, the evidence of record in this case fails to show 
that the Veteran's residuals from a shell fragment wound to the 
left eye have caused marked interference with his employment 
beyond that interference contemplated in the assigned rating, and 
the Veteran has never been hospitalized for this disability.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321 (2009).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to a compensable rating for left ear hearing loss is 
denied.

Entitlement to a compensable rating for residuals of a shell 
fragment wound, left eye, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


